~.-~    . "'
   AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of 1   (/.



                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                JUDGMENT IN A CRIMINAL CASE
                                   v.                                           (For Offenses Committed On or After November 1, 1987)


                            Martin Ortega-Rizo                                  Case Number: 3:19-mj-22676




   REGISTRATION NO. 86268298
                                                                                                                   JUL OS 2019
   THE DEFENDANT:
    IZl pleaded guilty to count( s) 1 of Complaint
                                             ~~~~~~~~~~~~~~~~--+.                                   .........rn:flttid-Rttt'ff
                                                                                                                             ~~~,,,..,,..,~~



       D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

   Title & Section                   Nature of Offense                                                               Count Number(s)
   8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

       D The defendant has been found not guilty on count(s)                ~~~~~~~~~~~~~~~~~~~




       D Count(s)    ~~~~~~~~~~~~~~~~~-
                                                                                dismissed on the motion of the United States.

                                                                  IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:

                                 ..c. TIME SERVED
        IZl Assessment: $10 WAIVED IZl Fine: WAIVED
        IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all d~c:um~nts in


       ~
            defen.dant' s posse. ssion at the .ti.m.e of arrest upon their de. portatioj.\or remyval. , : " t l·\ .,., ~ \ 1. 0 I
       · Cpurtr~~end~ de.fi.~dant pe,de~rted/removed with relat\ve, 1. \ < ( \ O lJ ( 1 t:'
        1   fV\ "''.r} ~- V -t 1-/) \ 11 : _j .f j k~ -t 0                                      C({1:::,c\ · J\: ;: .
                                                                            '· , \ \ \ lt '{ {Y) Q
                                                                                                                    charged in case
                                                                                                                 I 2. ()



        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Wednesday, July 3, 2019
                                                                             Date of Imposition of Sentence



                 DUSM                                                        HidLtLOCK
                                                                             UNITED STATES MAGISTRATE JUDGE



   Clerk's Office Copy                                                                                                           3:19-mj-22676
